Exhibit 10.25 (d)
AMENDMENT NO. 3 TO
TRANSITION AND SUCCESSION AGREEMENT
               THIS AMENDMENT TO THE TRANSITION AND SUCCESSION AGREEMENT (this
“Amendment”) by and between Mylan Inc. (the “Company”) and Robert J. Coury (the
“Executive”), is made as of December 22, 2008.
               WHEREAS, the Company and the Executive are parties to that
certain Transition and Succession Agreement dated as of December 15, 2003 and
amended on December 2, 2004 and April 3, 2006 (the “Agreement”); and
               WHEREAS, the Company and Executive wish to further amend the
Agreement as set forth below to comply with Section 409A of the Internal Revenue
Code;
               NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   The following sentence is hereby added to the end of Section 3(a) of the
Agreement:

Notwithstanding the above, to the extent the Executive is terminated (i) prior
to the date on which a Change of Control occurs, (ii) following a Change of
Control but prior to a change in ownership or control of the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), or (iii) more than two years following a Change in Control but prior to
a change in ownership or control of the Company within the meaning of
Section 409A of the Code, amounts payable to the Executive hereunder, to the
extent not in excess of the amount that the Executive would have received under
any other pre-Change-of-Control severance plan or arrangement with the Company
had such plan or arrangement been applicable, shall be paid at the time and in
the manner provided by such plan or arrangement and the remainder shall be paid
to the Executive in accordance with the provisions of this Section 3(a).

2.   In the first sentence of Section 3(a)(ii) of the Agreement, the phrase “In
addition, for the remainder of the calendar year in which the Executive ceases
to be employed by the Company and the Affiliated Companies, and during the two
succeeding calendar years,” is hereby deleted in its entirety and replaced with
the following phrase:

“In addition, for a period of three years after the date on which the Executive
ceases to be employed by the Company and the Affiliated Companies,”

3.   The last sentence (set forth below) of Section 3(a)(ii) of the Plan is
hereby deleted in its entirety.

Upon publication of final treasury regulations under Section 409A of the Code,
the Company and the Executive shall consider in good faith amendments to
Section 3(a)(ii) which (i) are consistent with such final regulations and
(ii) cause this Section

 



--------------------------------------------------------------------------------



 



3(a)(ii) to be as consistent as practicable with the last sentence of Section
3(a) of the Agreement as in effect prior to this Amendment No. 2 to the
Agreement.

4.   The following shall be added as a new Section 9(f):

Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, the Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payments shall be due to the Executive under this Agreement
until the Executive would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. For
purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in this Agreement that are due within
the “short term deferral period” within the meaning of Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Executive’s termination of employment (or death, if
earlier). To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to the Executive under this
Agreement shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Executive)
during any one year may not effect amounts reimbursable or provided in any
subsequent year; provided, however, that with respect to any reimbursements for
any taxes which the Executive would become entitled to under the terms of the
Agreement, the payment of such reimbursements shall be made by the Company no
later than the end of the calendar year following the calendar year in which the
Executive remits the related taxes.

5.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

6.   Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.

[SIGNATURES FOLLOW]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the date and the year first written above.

         
 
  MYLAN INC.    
 
       
 
  /s/ Rodney L. Piatt    
 
       
 
  By: Rodney L. Piatt    
 
  Title: Chairman, Compensation Committee    
 
       
 
  /s/ Robert J. Coury    
 
       
 
  Robert J. Coury    

3